MEMORANDUM **
Plaintiffs Romeo A. Lazo and Jane Strachan-Lazo appeal pro se the district court’s Order Denying Plaintiffs “Motion for (1) Review and Reconsideration of Order; (2) Entry of Default; (3) Equitable Relief; and (4) Leave to Amend Pleadings or File Reply Brief.” We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
A district court may reconsider its grant of summary judgment under either Federal Rule of Civil Procedure 59(e) (motion to alter or amend a judgment) or Rule 60(b) (relief from judgment). School Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). Under either theory, our review of a denial of a motion to reconsider is for abuse of discretion. Id.
The district court did not abuse its discretion in denying the Lazos’ motion to reconsider because the Lazos merely reiterated meritless arguments. They did not provide newly discovered evidence or argue any other basis for reconsideration. See Maraziti v. Thorpe, 52 F.3d 252, 255 (9th Cir.1995).
The district court did not abuse its discretion in denying the motions for entry of default, see Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.1986), equitable relief, see Lazo v. Home Savings of America, F.A., 96-0018-BTM (LSP), at 7-13 (S.D. Cal. filed Sept. 4, 1996), aff'd 139 F.3d 905 (9th Cir.1998), and leave to amend the complaint or file a reply brief, see Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.1987).
We do not consider the Lazos’ contention that Appellees violated the automatic stay because the Lazos did not adequately raise this issue in the motion to reconsider. See Crawford v. Lungren, 96 F.3d 380, 389 n. 6 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.